        Case 1:20-cv-09620-SHS Document 27 Filed 03/19/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SEASCAPE SHIPPING & TRADING, LLC,
                            Petitioner,
                                                     20-Cv-9620 (SHS)
              V.

METALEX 2000 S.A.,                                    OPINION & ORDER
                            Respondent.


SIDNEY H. STEIN, U.S. District Judge.
     On November 16, 2020, petitioner Seascape Shipping & Trading, LLC filed this
petition to confirm a maritime arbitration award pursuant to the Federal Arbitration
Act ("FAA"), 9 U.S.C. §§ 1, 9. (Pet., ECF No. 1.) On February 16, after respondent
Metalex 2000 S.A. failed to answer or otherwise respond to the petition, the Clerk of
Court entered a certificate of default. (ECF No. 21.) Seascape now moves this Court for a
default judgment granting its petition and confirming the arbitration award. (ECF No.
22.)
    "Default judgments in confirmation[] proceedings," however, "are generally
inappropriate." D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006). Because an
unopposed petition to confirm an award "should [be] treated as akin to a motion for
summary judgment based on the movant' s submissions," id., the Court must conduct its
own review of the record to determine that no issue of material fact remains. After
reviewing Seascape's petition, the underlying charter party, and the arbitration panel's
final award, the Court finds that Seascape has met its burden and accordingly grants its
petition to confirm the award.
I.   BACKGROUND

    In August 2018, Seascape and Metalex entered into the charter party at issue, which
covered the shipment of 28,000 metric tons of iron briquettes from Palua, Venezuela to
Oran, Algeria on the vessel LIVADI. (Arb. Award at 1, ECF No. 1-1.) The charter party
provided that, while the LIV ADI was at anchorage on the Orinoco River in Palau,
Metalex would provide and load the iron onto the vessel. (Id. at 1-2.) From August 12 to
September 5, 2018, the vessel remained at anchorage, but Metalex failed to provide the
cargo as agreed. (Id. at 2-3.) In March 2019, Seascape commenced arbitration
proceedings for demurrage, reimbursement of agency expenses, reimbursement of hire
and fuel expended, and loss of earnings. (Id. at 1.)
          Case 1:20-cv-09620-SHS Document 27 Filed 03/19/21 Page 2 of 4




   The charter party between Metalex, a Panamanian corporation, and Seascape,
which is incorporated in the West Indies, provided for the application of U.S. law and
New York arbitration of any dispute by a three-arbitrator panel. (Charter Party at 5,
ECF No. 1-2.) After Seascape commenced proceedings, Metalex failed to appoint its
own arbitrator. Per the terms of the charter party, Seascape thus chose two arbitrators,
who jointly appointed a third. (Arb. Award at 4; Charter Party at 5.)
    Although the panel noted that Metalex' s participation in the arbitration was
"limited" -its sole contributions were "brief submissions" by email from Enio Ortiz, a
Metalex agent-the panel found that Metalex "had every opportunity to defend itself
against the claims put forth by Seascape, and that Metalex chose not to participate in the
proceedings, outside of the limited involvement of Mr. Ortiz." (Id. at 5.) Reviewing the
matter "on the record before it," the panel found that Seascape's submissions "buil[t] a
viable case that Metalex had a contractual duty to provide the agreed cargo to the MV
LIV ADI, and that they breached that duty." (Id. at 6.) Mr. Ortiz's submissions,
meanwhile, "did little to advance any feasible defense ... on the basis that there was a
force majeure event that would excuse the Respondent's performance." (Id.)
Accordingly, on July 15, 2020, the panel found in Seascape's favor, awarding it
$952,508.35 in damages, interest, attorneys' fees, and arbitrators' fees. (Id.)
     Thereafter, Seascape filed a petition to confirm the arbitration award in this Court.
As the award arises from a maritime arbitration that occurred in this district, venue and
jurisdiction are appropriate pursuant to the FAA, 9 U.S.C. §§ 1, 9; see 28 U.S.C. § 1333.
On November 30, Seascape moved to serve Metalex by alternate means pursuant to
Fed. R. Civ. P. 4(f)(3), on the basis that serving Metalex pursuant to the Inter-American
Convention on Letters Rogatory-an "internationally agreed means" of service under
Rule 4(f)(l)-would take up to one year due to delays caused by the COVID-19
pandemic. (See Lyons Deel. <]I 4, ECF No. 8.) The Court granted Seascape's motion but,
in order to "ensure actual notice to Metalex with reasonable certainty," required that
Seascape serve Metalex by four separate alternate means, in addition to commencing
service pursuant to the Inter-American Convention. (ECF No. 11.) After complying with
this Court's requirements regarding service, 1 and after Metalex still failed to respond to
the petition, Seascape requested and received a certificate of default from the Clerk of
Court on February 17. (ECF Nos. 20, 21.)




1 Despite four attempts, Seascape was unable to personally serve one required party-Metalex's
registered agent in Panama-who appeared to be evading service. (ECF No. 15.) On February 10, upon
verification that Seascape had accomplished all other required means of service, the Court waived this
final requirement. (ECF No. 17.)


                                                    2
          Case 1:20-cv-09620-SHS Document 27 Filed 03/19/21 Page 3 of 4




II. DISCUSSION
    A. Default Judgments are Inappropriate in Award Confirmation Proceedings
     On February 19, Seascape filed a notice of motion for default judgment in the
amount of $952,508.35, plus interest, as provided for in the arbitration award. (ECF No.
22.) On the face of its motion, Seascape appears to have complied with the requirements
of Rule 55 governing entry of default judgments: after Metalex failed to respond to the
petition to confirm the award, Seascape timely requested and received a certificate of
default from the Clerk of Court. See Fed. R. Civ. P. 55(a). Seascape then moved, on
adequate notice to respondent, for entry of a default judgment from this Court. See Fed.
R. Civ. P. 55(b)(2). Moreover, Seascape requests only the sum certain contained in its
award, and so no hearing is necessary for this Court to conduct an accounting or
determine damages. Id .
    As the Second Circuit has noted, however, "Rule 55 does not operate well in the
context of a motion to confirm or vacate an arbitration award." D.H. Blair & Co. v.
Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006). Rule 55, tracking the "ancient common law
axiom that a default is an admission of all well-pleaded allegations against the
defaulting party," Vt. Teddy Bear Co. v. 1-800 Beargram Co., 373 F.3d 241, 246 (2d Cir.
2004), pertains to actions "where only the first step has been taken-i.e., the filing of a
complaint-and the court thus has only allegations and no evidence before it."
Gottdiener, 462 F.3d at 107 (emphasis added). A "motion to confirm or vacate an award,"
meanwhile, "is generally accompanied by a record, such as an agreement to arbitrate
and the arbitration award itself." Id. at 108. Accordingly, entry of default judgments in
such proceedings is "generally inappropriate," and the Court must instead consider the
"petition and accompanying record ... as akin to a motion for summary judgment
based on the movant's submissions." Id at 109.
     In accordance with the standard for a grant of summary judgment, this Court must
therefore "determine if [Seascape] has met its burden of demonstrating that no material
issue of fact remains for trial."' Id. at 109-10 (quoting Vt. Teddy Bear Co., 373 F .3d at 244);
see also Fed. R. Civ. P. 56(a).
    B. The Undisputed Facts Support Seascape's Petition to Confirm the Award
    Though the more stringent summary judgment standard requires this Court to
evaluate the record accompanying Seascape's petition, the FAA makes this a narrow
inquiry. "Normally, confirmation of an arbitration award is 'a summary proceeding
that merely makes what is already a final arbitration award a judgment of the court."'
Gottdiener, 462 F.3d at 110 (quoting Florasynth, Inc. v. Pickholz, 750 F.2d 171, 176 (2d Cir.
1984)). If, upon review of the record, any "ground for the arbitrator's decision can be
inferred from the facts of the case, the award should be confirmed." Sobel v. Hertz,
Warner & Co., 469 F.2d 1211, 1216 (2d Cir. 1972). Indeed, even a "barely colorable

                                                3
           Case 1:20-cv-09620-SHS Document 27 Filed 03/19/21 Page 4 of 4




justification for the outcome reached" will suffice. Gottdiener, 462 F .3d at 110 (quoting
Landy Michaels Realty Corp. v. Local 32B-32J, Service Employees Int'l Union, 954 F.2d 794,
797 (2d Cir. 1992)).
     The undisputed facts contained in the petition to confirm, the underlying charter
party, and the arbitration award show that Seascape has easily met this low burden.
The charter party provides for New York arbitration under U.S. law of "[a]ny and all
differences and disputes of whatsoever nature arising out of this charter." (Charter
Party at 5.) And the panel presents more than a "colorable justification" for its decision:
after "carefully reviewing all the evidence" presented, the panel found that, by failing to
provide the iron briquettes as agreed in the charter party, Metalex "breached its
contractual duty to load the vessel, and is liable for damage to" Seascape. (Arb. Award
at 6.) The panel further detailed each component of its damages award, and the
assumptions it used in making those calculations. (Id.) And though the award noted
that Metalex's role in the arbitration was "limited," the panel repeatedly urged
respondent's participation, extending its deadline for submission of evidence by over
two weeks. (Id. at 4-5.) Ultimately, the panel concluded that Metalex "had every
opportunity to defend itself," and yet "chose not to participate in the proceedings,
outside of the limited involvement of Mr. Ortiz." (Id. at 5.) Based off the foregoing, the
Court finds that no issue of material fact remains and that Seascape is entitled to
judgment as a matter of law.
III.   CONCLUSION

     For these reasons, Seascape's petition to confirm its July 15, 2020 arbitration award
against respondent Metalex in the amount of $952,508.35, plus interest as provided for
in the award, is granted.


Dated: New York, New York
       March 19, 2021

                                           SO ORDERED:




                                              4
